Filed 2/11/14 P. v. Valdez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059436

v.                                                                       (Super.Ct.No. FSB041480)

RODNEY THOMAS VALDEZ,                                                    OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Arthur Martin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Rodney Thomas Valdez appeals after the trial court

denied his petition for resentencing under Penal Code section 1170.126, known as the



                                                             1
Three Strikes Reform Act of 2012 (Prop. 36, as approved by voters, Gen. Elec. (Nov. 7,

2012)).1 Defendant filed a notice of appeal on August 15, 2013. We affirm.

                               PROCEDURAL BACKGROUND

         Defendant was charged by second amended information with possession of a

controlled substance (Health & Saf. Code, § 11377, count 1) and receiving stolen

property (Pen. Code, § 496, subd. (a), count 2). It was further alleged that defendant

suffered three prior strike convictions (Pen. Code, §§ 1170.12, subds. (a)-(d), 667,

subds. (b)-(i)), and that he had served three prior prison terms (Pen. Code, § 667.5,

subd. (b)).

         A jury found defendant guilty of both counts, and a trial court found true the prior

strike allegations. The court imposed concurrent terms of 25 years to life on counts 1 and

2.

         On April 10, 2013, defendant filed a petition for resentencing under section

1170.126. The court denied the petition on the ground that defendant’s prior convictions

for forcible rape (former § 261, subd. (2)) made him ineligible for resentencing under

section 1170.126, subdivision (e).

                                           ANALYSIS

         After the notice of appeal was filed, this court appointed counsel to represent

defendant. Counsel has filed a brief under the authority of People v. Wende (1979) 25


         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 [87 S. Ct. 1396, 18 L. Ed. 2d
493], setting forth a statement of the case, a brief statement of the facts, and identifying

one potential arguable issue: whether the court erred in concluding that defendant did not

qualify for resentencing under section 1170.126, subdivision (e)(3).

       Defendant was offered an opportunity to file a personal supplemental brief, which

he has not done. Under People v. Kelly (2006) 40 Cal. 4th 106, we have conducted an

independent review of the record and find no arguable issues.

                                       DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                 HOLLENHORST
                                                                                               J.


We concur:


RAMIREZ
                        P. J.


McKINSTER
                           J.




                                              3